THE THIRTEENTH COURT OF APPEALS

                                    13-18-00660-CV


  Columbia Valley Healthcare System, L.P. d/b/a Valley Regional Medical Center and
                                   Luis Gaitan
                                        v.
                               Madhavan Pisharodi


                                   On appeal from the
                    444th District Court of Cameron County, Texas
                       Trial Court Cause No. 2016-DCL-00806


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be affirmed in part and reversed

in part, and the case should be remanded to the trial court. The Court orders the

judgment of the trial court AFFIRMED IN PART and REVERSED IN PART, and the

case REMANDED for further proceedings consistent with its opinion. Costs of the

appeal are adjudged appellants.

      We further order this decision certified below for observance.

January 30, 2020